In an action to recover damages for personal injuries, etc., the defendants Sal & Jerry Bakery, Inc., and Orlando Dutan appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated December 17, 1999, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The appellants established a prima facie case that the plaintiffs’ injuries were not serious within the meaning of Insurance Law § 5102 (d) through the affirmed reports of an orthopedic surgeon and two neurologists who found no objective evidence of disability or functional impairment (see, Goldin v Lee, 275 AD2d 341; Meric v Cancela, 275 AD2d 309; Napoli v Cunningham, 273 AD2d 366; Greene v Miranda, 272 AD2d 441; Grossman v Wright, 268 AD2d 79). The plaintiffs’ opposi*628tion papers failed to raise a triable issue of fact on that issue (see, Grossman v Wright, supra). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.